








EXHIBIT 10.14




AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT




TRXADE GROUP, INC.







THIS AMENDMENT EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is executed as
of this 22nd of April, 2016 (“Effective Date”) by and among TRXADE, INC. a
Florida corporation (the “Company”), TRXADE GROUP, INC., a Delaware corporation
and parent to the Company, (the “Parent”), and Suren Ajjarapu (the “Executive”).
      




W I T N E S S E T H




WHEREAS, on May 24, 2013, the Company and Executive entered into that certain
Executive Employment Agreement (the “Employment Agreement”), attached hereto as
Exhibit A, together with a Shareholders Agreement, which was previously
cancelled by all parties, and a Stock Purchase Agreement;




WHEREAS, the Company is wholly-owned by Parent;




WHEREAS, the Executive, Company and Parent desire to increase the Base Salary of
Executive under the Employment Agreement;




NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:




1.

Amendments to the Employment Agreement.  The following amendment is hereby made
to the Employment Agreement.  As described under Section 6(a) Compensation, to
the Employment Agreement, the “Base Salary” is hereby increased from $100,000.00
to One Hundred and Sixty Five Thousand ($165,000.00). The Bonus terms under
Section 6(b) remain the same.




2.

Limited Effect.  Except as amended hereby, the Employment Agreement shall remain
in full force and effect, and the valid and binding obligation of the parties
thereto.  




3.

Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.










[SIGNATURE PAGE FOLLOWS]











--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto, have caused this Amendment to Executive
Employment Agreement to be duly executed and delivered as of the date first
written above.




COMPANY: TRXADE, INC., A FLORIDA CORPORATION.







By: /s/ Prashant Patel

Prashant Patel, President

Trxade, Inc. 1115 Gunn Hwy., Odessa, Florida 33556




PARENT: TRXADE GROUP, INC., A DELAWARE CORPORATION







By: :/s/ Prashant Patel

Prashant Patel, President




TRXADE GROUP, INC., 1115 Gunn Hwy., Odessa, Florida 33556







EXECUTIVE: SUREN AJJARAPU







By:/s/ Suren Ajjarapu

Suren Ajjarapu


Address:

C/O TRXADE GROUP, INC., 1115 Gunn Hwy., Odessa, Florida 33556






